Citation Nr: 1000484	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-37 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory 
disorder, claimed as upper respiratory infections.

4.  Entitlement to service connection for a right hand skin 
disorder, including an erythematous-based ruptured papule.

5.  Entitlement to service connection for an erythematous-
based papule (furuncle) of the left thigh.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  The Veteran appeared for a Travel 
Board hearing in October 2009.  

All claims, except for the claim concerning bilateral hearing 
loss, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a diagnosis of a bilateral hearing 
loss disability.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to service connection for bilateral hearing 
loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

During service, the Veteran underwent multiple audiological 
examinations, but none of these examinations revealed any 
pure tone thresholds in excess of 25 decibels.  Subsequent to 
service, in February 2008, he underwent a VA audiological 
examination that revealed speech recognition ability of 100 
percent in both ears and pure tone thresholds that were 
consistently at the 20 decibel level or lower:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
15
LEFT
10
5
10
20
20

In summary, there is no competent evidence whatsoever of a 
bilateral hearing loss disability, as defined under 38 C.F.R. 
§ 3.385.  The only evidence supporting the Veteran's claim is 
his own lay opinion, as set forth in his October 2009 hearing 
testimony.  The Board does not question his contentions of 
noise exposure in service despite the use of ear protection.  
However, he has not been shown to possess the training, 
credentials, or expertise needed to render a diagnosis of a 
bilateral hearing loss disorder for VA purposes.  
Accordingly, his lay contentions in this regard do not 
constitute competent evidence and lack probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in December 2005 and 
April 2006, prior to the date of the issuance of the appealed 
July 2006 rating decision.  In the April 2006 letter, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained 
records of all treatment reported by the Veteran, notably his 
service treatment records.  Additionally, the Veteran was 
afforded a VA examination in February 2008 that was fully 
adequate for the purposes of ascertaining the nature and 
etiology of his claimed bilateral hearing loss.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

The Veteran specifically claimed service connection for PTSD 
in December 2005, and the RO has limited its adjudication of 
the claim to that diagnosis.  The post-service VA treatment 
records, however, contain references to depression, and the 
Veteran's representative also specified during the October 
2009 hearing that he wanted the Veteran's claim to be 
adjudicated broadly to include psychiatric diagnoses other 
than PTSD.  The Board is aware of Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In that case, the Board denied a claim 
for service connection for PTSD where the Veteran 
specifically requested service connection for PTSD, but the 
medical record also included diagnoses of an anxiety disorder 
and a schizoid disorder.  The Board narrowly construed the 
claim and denied upon the absence of a current diagnosis.  
The United States Court of Appeals for Veterans Claims 
(Court), in vacating the Board's decision, pointed out that a 
claimant cannot be held to a "hypothesized diagnosis - one 
he is incompetent to render" when determining what his 
actual claim may be.  The Court further noted that the Board 
should have considered alternative current conditions within 
the scope of the filed claim.  Id.  

The Board has preliminarily reviewed the case at hand and 
finds that Clemons is applicable here.  Given the references 
to depression in multiple VA treatment records, other 
diagnoses should be considered as part of the underlying 
claim, as required by Clemons.  To date, however, the RO has 
not adjudicated this claim so broadly as to incorporate 
psychiatric diagnoses other than PTSD.  The RO has also not 
provided adequate notification addressing what is needed for 
a claim incorporating such diagnoses.  This is significant 
because the statutory and regulatory provisions addressing 
PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Corrective notification action, as well 
as further adjudication, is thus needed.  38 C.F.R. 
§§ 3.159(b), 19.9.

Further evidentiary development is needed in this case as 
well.  Multiple VA treatment records indicate depression, and 
a June 2006 VA treatment record contains a notation that the 
Veteran's history "suggests that he has struggled [with] 
these [symptoms] in past at times of stress in the 
military."  A February 2008 VA psychiatric examination 
report contains no Axis I diagnoses, but the Board notes that 
this examiner did not review the claims file.  Moreover, 
regardless of the examiner's assessment, the Board must 
address McClain v. Nicholson, 21 Vet. App. 319 (2007), in 
which the Court held that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even though 
the disability resolves prior to the adjudication of the 
claim.  An additional nexus opinion addressing the disability 
shown in June 2006 and afterwards is thus necessary as well.

As to the claimed respiratory disorder, the Veteran was 
treated for "acute upper respiratory infections of multiple 
or unspecified sites" in January 2003, during service.  An 
August 2006 VA treatment record includes an assessment of a 
productive cough with greenish/yellowish sputum since 2002.  
A VA general medical examination report from January 2008 
indicates that the Veteran had an intermittent cough of 
undetermined etiology and that "most likely" the upper 
respiratory infection from January 2003 had resolved.  At the 
same time, the examiner noted that there was "[i]nsufficient 
information to narrow wide differential for cough."  The 
examiner further noted that pulmonary function tests were 
pending to rule out asthma and chronic obstructive pulmonary 
disease (COPD), but no such test results are currently 
included in the claims file.  Both a more definite medical 
opinion and the records of the noted pulmonary function tests 
are needed prior to a Board decision as to this claim. 

Finally, during his October 2009 Travel Board hearing, the 
Veteran asserted that his skin disorders resulted from 
radiation exposure during service.  To date, the Veteran has 
not been furnished with the regulations governing radiation-
related claims.  Several Court and United States Court of 
Appeals for the Federal Circuit (Federal Circuit) decisions 
address this type of situation, where an alternate, 
unadjudicated theory of service connection is presented to 
the Board during the pendency of an appeal.  In Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006), which concerned both 
direct and presumptive service connection, the Court noted 
that although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Id. at 313; see 
also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 
2000); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd, 421 F.3d 1346 (Fed. Cir. 2005).  Therefore, 
notification and adjudication under the regulations 
concerning radiation-related disorders, as well as any 
ensuing development deemed necessary, should be accomplished 
prior to a Board adjudication of these claims.  

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
recharacterized claims for service 
connection for a psychiatric disorder, to 
include PTSD; and for skin disorders of 
the right hand and left thigh, both to 
include as due to radiation exposure.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claims, in 
terms of 38 C.F.R. §§ 3.303, 3.307, 
3.309, and 3.311, and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by him.  Also, he must be 
requested to provide additional 
information about the locations, dates, 
and units involved in terms of both his 
claimed stressful events and his claimed 
radiation exposure.

2.  The Veteran's response to the notice 
letter described in paragraph 1 should be 
reviewed to determine the extent of any 
necessary additional development from the 
service department, including contacting 
the United States Joint Services Records 
Research Center (JSRRC) and Defense 
Threat Reduction Agency (DTRA).  At a 
minimum, however, efforts should be made 
to obtain logs from the U.S.S. San 
Jacinto during the Veteran's service 
onboard.

3.  The West Haven VA Medical Center 
should also be contacted, and all records 
of treatment dated since January 2008 
should be requested.  This request must 
specifically include any records of 
pulmonary function testing from January 
2008 or thereafter.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

4.  Then, the Veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
psychiatric disorder.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis or diagnoses corresponding to 
the claimed disorder.  If PTSD is 
diagnosed, the examiner is requested to 
provide an opinion as to whether the PTSD 
diagnosis is based upon a corroborated 
in-service stressor.  For all other 
diagnoses, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorders are etiologically 
related to the Veteran's period of active 
service.  If no Axis I diagnoses are 
rendered, the examiner must nevertheless 
provide an opinion as to whether the 
Veteran's previously treated post-service 
depression was at least as likely as not 
etiologically related to service.  See 
McClain v. Nicholson, supra.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  Then, the Veteran should be afforded 
a VA respiratory examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
respiratory disorder.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
respiratory disorder.  For each diagnosed 
disorder, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
disorder is etiologically related to the 
Veteran's period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.
 
6.  Then, the Veteran's claims for 
service connection for a psychiatric 
disorder, to include PTSD; skin disorders 
of the right hand and left thigh; and a 
respiratory disorder should be 
readjudicated.  If the determination of 
any of these claims remains unfavorable, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative.  This Supplemental 
Statement of the Case must include the 
provisions of 38 C.F.R. §§ 3.303, 3.307, 
3.309, and 3.311.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


